76 F.3d 389
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James Ray DAVIS, Defendant-Appellant.
No. 95-30263.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 26, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
We reject James Ray Davis's arguments that his conviction under the National Firearms Act, 26 U.S.C. § 5841, should be vacated because it is legally impossible to register a sawed off shotgun, in light of our recent opinion in Hunter v. United States, No. 93-56374, slip op. 287, 288-89 (9th Cir.  Jan. 12, 1996).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3